                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   HOT SPRINGS DIVISION

HILDA R. ELKINS                                                                              PLAINTIFF


v.                                         Case No. 6:18-cv-6128


BIOMET, INC.;
BIOMET MANUFACTURING
CORPORATION; BIOMET U.S.
RECONSTRUCTION, LLC; and
BIOMET ORTHOPEDICS, LLC                                                                  DEFENDANTS

                                                 ORDER

        Before the Court is Plaintiff Hilda R. Elkins’ Motion to Dismiss With Prejudice. (ECF No.

141). Defendants have not responded to the motion and their time to do so has passed. The Court

finds the matter ripe for consideration.

        On March 5, 2019, Plaintiff filed the instant motion, stating that the parties have resolved all

claims in this mater and asking that this case be dismissed with prejudice. The Court construes the

instant motion as one made pursuant to Federal Rule of Civil Procedure 41, which governs the

dismissal of actions. An action may be dismissed by court order at the plaintiff’s request, on terms the

court considers proper. Fed. R. Civ. P. 41(a)(2).

        Upon consideration, the Court finds that good cause for the motion has been shown.

Accordingly, Plaintiff’s motion to dismiss (ECF No. 141) is hereby GRANTED. Plaintiff’s complaint

is hereby DISMISSED WITH PREJUDICE. If any party desires that the terms of settlement be a

part of the record therein, those terms should be reduced to writing and filed with the Court within

thirty (30) days of the entry of this judgment. The Court retains jurisdiction to vacate this Order and

to reopen this action upon cause shown that the settlement has not been completed and further litigation

is necessary.

        IT IS SO ORDERED, this 20th day of March, 2019.

                                                                   /s/ Susan O. Hickey
                                                                   Susan O. Hickey
                                                                   Chief United States District Judge
